
	
		II
		Calendar No. 604
		110th CONGRESS
		2d Session
		S. 2719
		IN THE SENATE OF THE UNITED STATES
		
			March 5, 2008
			Mrs. Dole introduced the
			 following bill; which was read the first time
		
		
			March 6, 2008
			Read the second time and placed on the
			 calendar
		
		A BILL
		To provide that Executive Order 13166 shall have no force
		  or effect, and to prohibit the use of funds for certain
		  purposes.
	
	
		1.Nullification of effect of
			 executive orderExecutive
			 Order 13166, Improving Access to Services for Persons with Limited
			 English Proficiency (August 16, 2000; 65 Fed. Reg. 50121), is null and
			 void and shall have no force or effect.
		2.Prohibition
			 against use of funds for certain purposesNo funds appropriated pursuant to any
			 provision of law may be used to promulgate or enforce any executive order that
			 creates an entitlement to services provided in any language other than
			 English.
		
	
		March 6, 2008
		Read the second time and placed on the
		  calendar
	
